— Determination unanimously modified on the law and as modified confirmed, and matter remitted to respondent Superintendent for further proceedings, in accordance with the following Memorandum: The determination of the Hearing Officer following a Tier III disciplinary hearing that petitioner was an accessory to arson must be annulled. No evidence was presented to demonstrate *1243that petitioner committed acts which aided others to commit arson. Because the penalty imposed by the Hearing Officer covered three violations, one of which we are annulling, we remit the matter to respondent Superintendent to reconsider the penalty imposed. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present —Doerr, J. P., Denman, Boomer, Green and Davis, JJ.